Wtly, J.
In 1858 Sandidge sold to Sanderson a certain tract of land, personal property and slaves for the price of $18,000, estimating the land and movables at $9000, and the value of tire slaves also at $9000. The purchaser paid $0000 cash, 'and gave his four several promissory notes for $3000 each, bearing interest, in evidence of the balance of the price, securing the payment thereof by special mortgage on the land and slaves.
All of said notes were subsequently paid to the vendor, except the last one, which became due on first May, 1802. This last installment is the subject of the present litigation. Upon it Sandidge sued out an order of seizure and sale; and Sanderson enjoined it upon various grounds. The most serious one is the alleged failure of consideration by reason of emancipation. Plaintiff in injunction contends that he has already paid far more than the value-of the land and personal property which, was only estimated at $9000. That, having already paid $.15,000, if he is compelled to pay the last installment of $3000, or any part thereof, he will be compelled by the court to discharge an obligation for the sale of persons, in contravention of article 128 of the 'Constitution of this State.
The subsequent transactions, partnerships and amicable partition by notarial act between the parties to this litigation did not embrace the *758note involved in. this suit and did not discharge the obligation. We therefore deem it unnecessary to enter ujion the discussion of matters which, from the evidence, appear to be irrelevant to the main issue presented in this case.
At the time of the proclamation of emancipation there existed a legal obligation evidenced by the note for $3000, upon which this suit is founded. It was for the balance due by Sanderson to Sandidge for the purchase of land, personal property and slaves. It was the deferred payment, one of the installments evidenced by note given at the time of the sale in 1858. If that note had been for slaves pure and simple, there would be no question that the obligation would be considered discharged, or at least could not be enforced by reason of emancipation and article 128 of the State Constitution. But what is the character or consideration of that obligation, regarding it as one of the installments, deferred payments, of the whole debt ?
The debt was half for slaves, half for land and movables. There were four notes issued. Can we say any one of the notes was specially intended to represent the debt lor the slaves ? Did the parties designate that certain notes were for slaves and certain others for lands 1 If so, the question might stand on a different basis.
The consideration of the debt was mixed. It was divided into convenient installments without designating the consideration of either of the notes. Can we now say that the three notes paid before emancipation were for the land and personal property, and that the remaining one, now in suit, was purely in evidence of the slave part of the debt?
In other words, shall we now mate for the parties an imputation of the payments made before the rebellion, when it .is perfectly evident that no special imputation nbr any imputation whatever was intended by the parties ? The payments made prior to emancipation were simply in discharge of the whole debt pro tanto. The original obligation had been so far discharged that Sanderson only owed San-didge a debt of $3000 for land, movables and slaves, the value of the slaves making up half the debt. The relation of the parties was just the same as if Sanderson owned all the property except one undivided share for which he owed Sandidge the $3000. The doctrine of imputation has no bearing on the case. It must be made by the parties or by the law in force at the time of payment. It was not made by the parties, and the law in force at the time- recognized the validity of a slave consideration.
Under the then existing law, the slitve was as valid an object of a contract as any other. The purchaser, when he paid the $6000 and made the notes, and afterward paid them all but the one in suit, did so in discharge of his obligation for the slaves as well as the land. He had contracted an obligation for them both; and he undoubtedly *759intended to make tlio payment and did make the payment as a pro tanto discharge of the whole debt.
In the midst of a great rebellion, jeopardizing the life of the nation, the sovereignty of the United States demanded emancipation. Tho slave was taken for a s'oldier to fight it3 battles and maintain its paramount authority. A great public emergency thus destroyed slavery, the object, in whole or in part, of numerous unexecuted contracts in this State. In organizing government under the reconstruction acts, the sovereign power of this State took into consideration the equity existing between debtor and creditor in the slave contracts remaining unexecuted, and it imbedded in fundamental law a perpetual inhibition against the enforcements of contracts of that character by the courts of this State.
Whether emancipation by the paramount authority of the United States discharged the obligations for slaves or not, the remedy or power • to enforce them has been withheld from the courts of this State.
We do not think the plea, of failure of consideration by eviction or the doctrine of warranty has any application to this case. Eviction by emancipation is not such failure of consideration as the vendor.was bound to warrant against. In tho contract of sale the clause “warranted slaves for life” meant that they were such by the laws in force at the time and not statu liberi. It would bo beyond the power of the vendor to warrant against superior force or'tlie acts of tho sovereign.
In our opinion the doctrine of immorality is also inapplicable. The validity of the contract must bo measured by the law in force at the time of its inception. Slaves were lawful objects of contracts in 1858, when the one under consideration was made, and we can not, with propriety, now say that that which was at the time lawful has tainted the contract with immorality. The morality of a contract, as well as its legality, must be tested by the laws in force at the time it was made. If the contract was then moral it could not be rendered immoral by subsequent laws. Laws provide only for tho future. They govern and regulate contracts made after their enactment. Payments made prior t'o the rebellion, if there be legal imputation, must be imputed by the laws in force at the time, Their imputation can not be regulated by posterior laws. Our laws, now prohibiting the sale of persons, and making it immoral, can not apply as tests of morality tc> contracts of the past, nor can they regulate the imputation of payments made prior to the rebellion. The title to tho slaves was then no more precarious than that to the land. The slave part of the consideration was then no mpre immoral than the other part of the consideration. The slave part of the debt was as binding and obligatory as the part for the land and movables. Hence the l*aw at the time made no imputation whatever. • ■
We deem it useless to discuss .the question whether emancipation *760discharged obligations for slaves or not. Article 128 of the Constitution prohibits the courts of this State from enforcing them.
The main question for consideration is, how shall we apply the prohibitory clause of the Constitution to contracts of the character presented in this case, where the consideration was mixed, part slaves and part land and movables ?
Shall we refuse to enforce the whole debt, or shall we only refuse to enforce the slave part of the debt ? The prohibitory clause of the Constitution should be construed strictly. We can only refuse to enforce the slave part of the debt. The debt was originally half for slaves and half for other property. The payments prior to the rebellion can not fairly be imputed to that part of the debt for land and movables. We can not presume the parties intended to apply payments to the amount of $15,000 to that part of the debt which was only $9000. The payments were obviously made in discharge of the whole debt pro tanto. The remaining note on which this suit is based therefore evidences a debt the consideration of which was half slaves and half land and movables. We are of opinion that the plaintiff, Sandidge, should have judgment against the defendant, Sanderson, for half the amount of his demand, and that his mortgage should be recognized and rendered executory.
It is therefore ordered that the judgment of the court below, decreeing to plaintiff the full amount of his demand, be avoided and reversed; and it is now ordered that the plaintiff, Richard S. Sandidge, recover judgment against the defendant, James S. Sanderson, in the sum of fifteen hundred dollars with eight per cent, per annum interest thereon from the sixteenth January, 1858, subject to a credit of one hundred dollars, paid on second March, 1863. It is further ordered that the mortgage herein be recognized and rendered executory on the following described larids to wit: The northeast and southwest quarters of tiie northeast quarter of section No. 2 in township No. 18, north of range No. 13 west, containing eighty-four and thirty-four one hundredth acres; the southeast quarter of section No. 2, same township and range, containing forty-one and sixty-seven one hundredth acres; the southeast quarter of the southeast quarter of section 35, in township 19, range 13, containing forty dcres, and the southwest quarter of section 36, township 19, range 13, containing 160 acres, with all the buildings and improvements thereon. All of said lands being situated in the parish of Bossier and State of Louisiana. That said lands bo sold to satisfy the judgment herein and costs hereof. It is further-ordered that the plaintiff pay the costs of this appeal.